76S-AT
                                         ELECTRONIC RECORD



CCA #       09-13-00169-CR                                  OFFENSE:           Murder


            Daniel Frank Longoria Jr.
STYLE:      v. The State of Texas                           PUNISHMENT:         life


                                                            COUNTY:             Montgomery


TRIAL COURT:             221st District Court                                                     MOTION

TRIAL COURT #:           12-05-05213 CR                         FOR REHEARING IS:

TRIAL COURT JUDGE:       Judge Lisa Benge Michalk               DATE:

DISPOSITION:       AFFIRMED                                     JUDGE:




DATE:         06-25-14

JUSTICE:      LeanneJohnson             PC     NO     S   YES

PUBLISH:     "no                        DNP:    YES


CLK RECORD:        05-17-13                               SUPPCLKRECORD:

RPT RECORD:        05-30-13                               SUPPRPTRECORD:
STATE BR:           10-08-13                              SUPP BR:
APP BR:            07-31-13                               PROSE BR:




                                                                                        768-/5*
                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                    CCA#



        PR0 5£                      Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE:       nfas/xHS                                                 SIGNED:                       PC:

JUDGE:       fSi UaA^UU^                                             PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                          MOTION FOR STA Y OF MAN DATE IS:

CCA IS:.                   ON                                                                ON

JUDGE:                                                               JUDGE: